Citation Nr: 9917218	
Decision Date: 06/22/99    Archive Date: 06/29/99

DOCKET NO.  96-22 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for a mood disorder with major depressive 
features.

2.  Entitlement to an increased rating for herpes simplex, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from February 1972 to 
February 1975.

The instant appeal as to the herpes claim arose from a 
December 1994 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO), in San Juan, Puerto Rico, 
which denied a claim for an increased rating for herpes 
simplex.  By rating decision dated in September 1997, an 
increased rating, to 20 percent, was granted.  Since this 
claim has not been withdrawn, an increased rating above 20 
percent remains at issue on appeal.  See AB v. Brown, 6 
Vet.App. 35 (1993) (a claim remains in controversy where less 
than the maximum available benefits are awarded).  This case 
was remanded by the Board of Veterans' Appeals (Board) in May 
1998 for further development.

The instant appeal as to the mood disorder claim arose from 
the September 1997 rating decision of the RO in Montgomery, 
Alabama, which granted a claim for service connection for a 
mood disorder with major depressive features and assigned a 
30 percent disability evaluation.  The claim for entitlement 
to an increased rating for a mood disorder with major 
depressive features is discussed in the REMAND section below 
which follows the ORDER in this case.


FINDINGS OF FACT

1.  The veteran has failed to cooperate with VA by not 
responding to a request for assistance in developing 
pertinent private treatment records.

2.  The appellant's service-connected herpes simplex is 
currently manifested by outbreaks reportedly occurring 4 to 8 
times per year which lasted an average of 3 weeks.  Reported 
symptoms included fever, headaches, occasional swelling in 
the prostate gland, burning in the testicles, legs, and left 
foot, burning on urination, blisters and temporary lesion 
scarring.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
herpes simplex have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.20, 4.88b, 
Diagnostic Code 6354, 4.118, Diagnostic Code 7899-7806 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that his 
claim for an increased rating is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991) and Murphy v Derwinski, 1 Vet. App. 78 
(1990).  That is, he has presented a claim which is 
plausible.  Generally, a claim for an increased evaluation is 
considered to be well grounded.  A claim that a condition has 
become more severe is well grounded where the condition was 
previously service-connected and rated, and the claimant 
subsequently asserts that a higher rating is justified due to 
an increase in severity since the original rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).

VA has a duty to assist the appellant to develop facts in 
support of a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 1991) and Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
VA examinations were performed pursuant to the appellant's 
claim for benefits.  Also, all available service medical 
records and treatment records have been obtained.  

The Board notes that attempts have been made to develop 
additional private medical records.  This case was remanded 
in May 1998 in order to provide the veteran with an 
opportunity to provide information necessary to develop 
additional, pertinent, private treatment records as the 
evidence of record included references to these additional 
records.  By letter dated June 15, 1998, the RO asked the 
veteran to complete and return proper authorizations for the 
development of the private treatment records.  No response 
was received from the veteran, and the evidence of record 
does not show that this letter was returned by the U. S. Post 
Office as undeliverable.

The veteran has not asserted and there is nothing in the 
record that shows that there are any other missing, relevant 
records.  For these reasons, the Board finds that VA's duty 
to assist the appellant, 38 U.S.C.A. § 5107(a) (West 1991), 
has been discharged.  Furthermore, the undersigned finds that 
this case has been adequately developed for appellate 
purposes.  A disposition on the merits is now in order.

In evaluating the appellant's request for an increased 
rating, the Board considers the medical evidence of record.  
The medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (1998).  
In so doing, it is the Board's responsibility to weigh the 
evidence before it.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to determine 
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (1998).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will  be assigned.  38 C.F.R. 
§ 4.7 (1998).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 1991).

The RO issued a decision in July 1976 that awarded service 
connection for herpes simplex based on service medical 
records and a post-service VA outpatient records which showed 
herpes simplex.  A zero percent evaluation was assigned.  By 
rating decision dated in April 1977, the disability 
evaluation was increased to 10 percent based on a private 
medical evaluation which showed 13 treatments for herpes 
simplex in a three year period.  Symptoms included severe 
pain and burning which lasted two weeks on average.  The 
evaluation was performed when the infection was in its active 
stage.

The veteran filed the current claim for increase in July 
1992.  The veteran provided an article about herpes dated 
February 2, 1992, from the Mobile Press Register.  A July 
1992 VA treatment record noted that the veteran's outbreaks 
had decreased from 6 per year to 3 per year and that his 
prodromal symptoms had decreased in severity due to taking 
400 milligrams (mg) of Acyclovir daily.  In a July 1993 
written statement the veteran reported that he recently began 
using Zovirax cream which shortened the time he had lesions.

During a February 1994 VA examination, the veteran did not 
have any active lesions.  He reported his last outbreak was 
three weeks previously.  An April 1996 statement from a 
private physician, J. T. Coleman, M.D., indicated that the 
veteran was being treated for herpes and herpetic neuralgia.  
A June 1996 VA outpatient treatment record noted that the 
veteran had just 2 outbreaks of herpes simplex in the last 6 
months.

In July 1997 the veteran testified during his personal 
hearing that he had herpes outbreaks 6 to 8 times per year 
which lasted an average of 3 weeks.  The veteran reported 
that during the 1 or 2 week prodromal stage he had flu-like 
symptoms like fever and headaches, occasional swelling in the 
prostate gland, burning in the testicles, legs, and left 
foot, and burning on urination.  The veteran stated Loritab 
relieved the pain somewhat.  He then stated that blisters 
developed, usually along the shaft of the penis, which lasted 
3 to 4 days before they burst.  After the blisters burst and 
began to dry, the veteran reported that he used a cream and 
that the blisters dried up completely within another 3 to 4 
days.  Finally, he indicated that he had lesion scarring 
which lasted from a week to 2 months.  The veteran reported 
that he had difficulty working at all during the prodromal 
period and that he was a self-employed carpenter.  He 
indicated that he was able to work 4 to 5 months in a year.  

In August 1997 the veteran underwent a series of VA 
examinations.  During a mental disorders examination, the 
veteran reported that a private physician was currently 
treating him for herpes.  The veteran reported 6 outbreaks a 
year, each of which lasted about three weeks.  During a 
systemic conditions examination the veteran reported 4 to 5 
outbreaks a year and indicated that sometimes there were 
lesions with no prodromal symptoms and that sometimes there 
were prodromal symptoms but no lesions followed.  The 
genitalia were free from active lesions at the time of the 
examination.

A September 1997 VA rating decision increased the disability 
evaluation to 20 percent.  VA's Schedule for Rating 
Disabilities does not contain a Diagnostic Code for herpes 
simplex.  In order to evaluate the veteran's disability, the 
Board must select an analogous Diagnostic Code.  38 C.F.R. 
§ 4.20 (1998).  38 C.F.R. § 4.20 provides that when an 
unlisted condition is encountered it will be permissible to 
rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous.

The RO originally rated the veteran by analogy to eczema 
under Diagnostic Code 7806.  The Board agrees with the RO's 
selection of Diagnostic Code 7806 as the veteran testified 
during his personal hearing that the pain and itching during 
outbreaks were his most significant symptoms.  Further, the 
veteran's testimony and the medical evidence of record 
clearly indicate that herpes simplex is a disorder involving 
the skin, specifically the skin around the penis.  VA's 
Schedule for Rating Disabilities provides for the evaluation 
of disabilities of the skin at 38 C.F.R. § 4.118.  38 C.F.R. 
§ 4.118 clearly provides the proper anatomical localization--
that is, the skin--for the evaluation of genital herpes.

A review of 38 C.F.R. § 4.118 leads to only one plausible 
analogous Diagnostic Code.  The Diagnostic Codes in § 4.118 
fall basically into 2 groups.  Diagnostic Codes 7800 through 
7805 concern scars.  These Diagnostic Codes are of 
questionable application as it is neither contended nor shown 
that the veteran has permanent scars related to genital 
herpes.  He testified that there was some temporary scarring, 
but as the scarring was only temporary, Diagnostic Codes 7800 
to 7805 are of questionable applicability.

Regardless, the Board does not find that any of these 
Diagnostic Codes demonstrates a basis for an increased rating 
for the veteran's herpes.  Diagnostic Code 7800 is not for 
application as it pertains only to the head, face and neck.  
Diagnostic Codes 7802 through 7804 are not for application as 
they provide a maximum 10 percent disability evaluation.  
Diagnostic Code 7801 is not for application as the area 
affected does not exceed one-half square foot, which is the 
minimum area required for a rating under that Diagnostic Code 
in excess of the currently assigned 20 percent evaluation.  
Diagnostic Code 7805 is rated according to limitation of 
function of part affected, which is essentially the basis for 
the veteran's current disability evaluation.  Thus, an 
increased rating is not warranted under Diagnostic Code 7805.

Diagnostic Codes 7806 through 7819 concern various skin 
diseases.  Genital herpes is not listed specifically among 
them.  Unless otherwise provided, Diagnostic Codes 7807 
through 7819 are rated as for eczema under Diagnostic Code 
7806.  As skin diseases are generally rated under the 
criteria specified for eczema, Diagnostic Code 7806 is the 
only logical choice under which to rate the skin disease of 
genital herpes.  Moreover, Diagnostic Code 7806 provides 
rating criteria for evaluating eczema on the basis of 
clinical findings to include exfoliation, exudation, itching, 
crusting and ulceration.  Medical notations through the years 
regarding the veteran's genital herpes include references to 
lesions and blisters, and complaints by the veteran of 
itching and burning.  It was represented during his personal 
hearing and most recent VA examination that recent 
manifestations included ulceration, sores, and encrusting.  
Thus, clinical findings and complaints relative to the 
veteran's genital herpes fit within the symptomatology 
provided in Diagnostic Code 7806.  See Bowers v. Derwinski, 2 
Vet. App. 675 (1992).

The Board does not find that a rating in excess of 20 percent 
is warranted under Diagnostic Code 7806.  The next higher, 30 
percent rating, requires constant exudation or itching, 
extensive lesions, or marked disfigurement.  The Board does 
not find that these criteria are met.  The veteran has not 
contended and the medical evidence does not show that he has 
constant exudation or itching or extensive lesions.  The two 
most recent VA examinations did not find any exudation or 
lesions and the veteran had testified that these symptoms are 
not constant.  Also, he reported that the lesions are 
generally limited to the shaft of the penis which the Board 
does not deem to satisfy the criteria of extensive lesions.  
Finally, any disfigurement is only intermittent, and as the 
lesions are limited to an area of the veteran's body which is 
generally not exposed, the Board does not find that an 
increased rating to 30 percent under Diagnostic Code 7806 is 
warranted on that basis.

The Board has also considered the application of other 
Diagnostic Codes.  The Board notes that by rating decision in 
September 1997, service connection was awarded for a 
psychiatric disability, rated under Diagnostic Code 9435 as a 
mood disorder not otherwise specified, secondary to the 
service-connected herpes, and a 30 percent rating was 
assigned.  In that rating decision, an increased rating for 
herpes was granted to 20 percent based on a rating by analogy 
to chronic fatigue syndrome (CFS), Diagnostic Code 6354, 
which is listed in the ratings schedule under infectious 
diseases, immune disorders, and nutritional deficiencies.  
38 C.F.R. § 4.88b, Diagnostic Code 6354 (1998).  The symptoms 
for CFS include chronic fatigue, cognitive impairments, and a 
combination of other signs and symptoms.

However, the Board finds Diagnostic Code 7806 to be a more 
appropriate analogous Diagnostic Code for herpes than 
Diagnostic Code 6354 because certain symptoms listed for CFS, 
namely cognitive impairments, overlap with symptoms for the 
service-connected mood disorder.  VA regulations prohibit 
pyramiding, or evaluating the same disability under various 
diagnoses.  38 C.F.R. § 4.14 (1998).  Thus, the Board has 
focused its analysis on Diagnostic Code 7806.  Regardless, 
the Board does not find that the veteran meets the criteria 
for a rating in excess of 20 percent under Diagnostic Code 
6354.

The next higher rating, 40 percent, under Diagnostic Code 
6354 requires debilitating fatigue, cognitive impairments, or 
a combination of other signs and symptoms which are nearly 
constant and restrict routine daily activities to 50 to 75 
percent of the pre-illness level, or which wax and wane, 
resulting in periods of incapacitation of at least four but 
less than six weeks total duration per year.  First, the 
Board notes that the veterans symptoms are not "nearly 
constant."  The veteran has indicated that he is able to 
work 4 to 5 months a year.  In addition, the medical evidence 
of record, in the form of a June 1996 VA outpatient treatment 
record,  indicated that the veteran had just 2 outbreaks of 
herpes simplex in the last 6 months.

Absent medical evidence to justify the award of a higher 
rating, the Board finds that that the veteran's service-
connected herpes does not warrant a rating in excess of 20 
percent.  The Board notes that this case has been remanded in 
an attempt to develop pertinent private treatment records, 
including perhaps recent evidence of an examination conducted 
during the active stage of the infection; however, the 
veteran was not responsive to a request for his assistance in 
developing these documents.  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has held, in Wood v. Derwinski, 1 Vet.App. 190 
(1991), that a claimant is to assist VA in developing factual 
data that may be necessary in adjudicating his or her claim.  
The Court specifically pointed out that "[t]he duty to assist 
is not always a one-way street."  Id. at 193.  Accordingly, 
as the veteran has not responded to the Board's attempt to 
further develop his claim, no further assistance to the 
appellant is required in order to comply with the duty to 
assist mandated by law.

In addition, the Board does not find the failure to submit 
this case for consideration of an extraschedular evaluation 
to be in error.  38 C.F.R. § 3.321(b) (1998).  Accordingly, 
the preponderance of the evidence is against the veteran's 
claim for an increased schedular evaluation for herpes.  


ORDER

Entitlement to an increased rating for herpes simplex is 
denied.


REMAND

In a September 1997 rating decision, the RO granted a claim 
for entitlement to service connection for a mood disorder 
with major depressive features on a secondary basis and 
assigned a 30 percent disability evaluation.  The veteran was 
notified of the decision by letter dated September 29, 1997.  
The Board construes portions of a written statement made by 
the veteran's representative, dated February 24, 1998, and 
received by the RO on or about that date, as a timely notice 
of disagreement with the initial disability evaluation 
assigned in the September 1997 rating decision.  38 C.F.R. 
§ 20.302(a) (1998).

Since the veteran has placed the issue of entitlement to an 
increased rating for a mood disorder with major depressive 
features in appellate status, a remand is necessary in order 
to issue a statement of the case on that issue.  See Archbold 
v. Brown, 9 Vet. App. 124, 130 (1996); Godfrey v. Brown, 7 
Vet. App. 398, 408-410 (1995).

In light of the foregoing, this issue is REMANDED to the RO 
for the following:

1.  The RO should issue a statement of 
the case in connection with the issue of 
entitlement to an increased rating for a 
mood disorder with major depressive 
features.

2.  The veteran and his representative 
are reminded that they have yet to 
perfect an appeal to the September 1997 
rating decision which assigned a 30 
percent disability evaluation for a mood 
disorder with major depressive features 
by filing a timely appeal statement (VA 
Form 9) in response to the statement of 
the case to be issued pursuant to this 
remand.

3.  The veteran is hereby informed that 
he is free to submit additional evidence 
or argument while this issue is on 
remand.  Quarles v. Derwinski, 3 Vet. 
App. 129 (1992); Booth v. Brown, 8 Vet. 
App. 109 (1995); and Falzone v. Brown, 
8 Vet. App. 398 (1995).

The case should then be returned to the Board for further 
appellate consideration, as appropriate.  No action is 
required of the appellant until he receives further notice.  
This REMAND is to develop evidence and to ensure the 
appellant is afforded due process of law.  The Board 
intimates no opinion as to the final outcome warranted as to 
the issue addressed in this REMAND.


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 

